BASKIN, J.
The complaint alleges “that on or about the tenth day of September, A. D. 1900, the said defendant *495operated and ran along its track a locomotive engine and train of cars in said county so carelessly and negligently that, in passing near the said barn and hay aforesaid, it permitted burning sparks, cinders, and coals to escape from said engine, which communicated fire to the barn and hay of said plaintiff, so situated in said county, thereby, and by reason of which, and by reason of said engine being so constructed and disordered that sparks and coals of fire were emitted therefrom, the said barn and hay of the said plaintiff were consumed by fire and totally destroyed, to the damage of the plaintiff in the sum of two thousand dollars.” The answer is a general denial. The jury found for the plaintiff, and judgment was rendered against the defendant, from which it appeals.
The appellant contends that the plaintiff’s evidence simply made out a prima facie ease, which was overcome by evidence introduced by defendant which was not contradicted, 1 and showed that defendant’s engine was provided with the best mechanical contrivances and was carefully managed, and that therefore no issue of fact was presented for the jury to pass upon, and that the judgment is unsupported by evidence. Appellant’s counsel cite, as supporting this contention, many cases, among which is Kelsey v. Railway Co. (S. D.), 45 N. W. 204, 207. In the opinion delivered in that case it is said: “Recognizing this rule, the defendant in the trial of this cause below assumed this burden of proof after the plaintiff had rested, .and introduced testimony to prove that the engine from which the fire was supposed to have originated was run with care, and was under the management of skilled and experienced operatives, and that it was supplied with all modern appliances and appurtenances to prevent the escape of sparks or fire, and was properly constructed. Up.on these facts there seems to have been no dispute. The plaintiff, by proving that the defendant’s locomotive engine had set fire to dry grass'or other combustible matter along its roadbed, made a prima facie case of negligence; and, had de*496fendant failed to introduce any proof, the plaintiff would liave been entitled to a verdict in his favor, under the direction of the court. But the defendant did introduce its employees who were engaged in running the train at the time, and the master mechanic having charge of the repairs of the engine of the road for that division, who testified that this particular engine was in good order, and had the modern appliances attached to it to prevent the emission of sparks and the dropping of live coals of fire, and that the engine was run with the usual care and caution at the time the fire started. This evidence rebutted the presumption raised by the plaintiff’s proof, and, had there been no other evidence of negligence, the defendant would have been entitled to a verdict from the jury under the direction of the court.” There was, however, other evidence of negligence, and the judgment in favor of the plaintiff was affirmed. The other cases cited by appellant’s counsel hold the same way. Under the doctrine held by those cases, the question of negligence becomes a matter of law, and is excluded from the consideration of the jury only when the prima facie case of the plaintiff rests alone on the presumption of negligence which the law implies from the proof that the fire was started by the defendant’s engine, and that presumption has been overcome by undisputed evidence of the defendant showing that the engine was provided with proper mechanical contrivances, and was carefully managed. Under the authority of those cases, when there is other evidence of negligence than that upon which such prima facie case rests, the question is one for the jury, and not for the court. In the case at bar the plaintiff did not rely solely on the evidence which showed that the fire was started by the defendant’s engine, but introduced other evidence which tended to prove the defendant’s alleged negligence. The case was therefore properly submitted to the jury.
The remaining assignment of error presented in appellant’s brief is that “the jury disregarded the instructions of *497the court in returning a verdict against the appellant under 2 the evidence introduced.” In the seventh instruction given, the court charged the jury that: “Before you can find a verdict against the defendant, you must believe from a preponderance of the evidence that the defendant was guilty of negligence proximately contributing to the fire; and, before you can so find, you must believe from the evidence that the defendant negligently and carelessly ran and managed the train in question.” In view of this instruction, and the fact that there was evidence which tended to prove the defendant’s negligence, this assignment of error is not tenable.
.The judgment is affirmed, with costs.
BARTCH, L, concurs. MINER, C. J., concurs in result.